DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                             Status of the Claims
2.	Claims 1-18 are currently pending.  This office action is the first office action on the merits fo the claims. 
                                                     EXAMINER'S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Ashley Pezzner on 02/24/2021.

The application has been amended as follows: 
Claim 10 is amended so that the phrase “block structure; and
In the polymer at most 90% of the R1 substituted backbone carbon atoms in formula (IV) are bound to a backbone carbon atom bearing a COOH group.” 
is changed to the phrase “block structure.”

                                                                Allowable Subject Matter
4.	Claims 1-18 are allowed.
The claims are allowable over the closest prior art of record of Auschra (WO 2014/195440 A1; provided on the IDS filed on 04/19/2019) and Choe (US 4,130,702).
Auschra teaches a polymer having a structure of (pg 3 lines 25-30)

    PNG
    media_image1.png
    215
    512
    media_image1.png
    Greyscale

Where X is  (page 4 lines 5-10) 

    PNG
    media_image2.png
    151
    329
    media_image2.png
    Greyscale

Where Z can be a polymer segment and Z can be a polyether such as those containing a C2-C4 alkylene group which are liked by oxygen atoms  (pg 10 lines 15-30). 
Auschra does not teach or fairly suggest the claimed monomer or polymer or the methods of making or using them as Auschra does not teach the particularly claimed monomer or repeating unit which must include a (alkyl)acrylamide unit as the monomer or a reacted (alkyl)acrylamide unit in the polymer. 
Choe teaches a polymer having a structure of (column 2 liens 30-40)

    PNG
    media_image3.png
    227
    189
    media_image3.png
    Greyscale

Which is made from a monomer having a structure of (column 2 lines 50-60)

    PNG
    media_image4.png
    218
    152
    media_image4.png
    Greyscale
. 
Choe does not teach or fairly suggest the claimed polymer or monomer structure which includes the a, b or c repeating units as required by the claimed indication that a+b+c is from 2 to 1500. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
5.	Claims 1-18 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L MILLER whose telephone number is (571)270-1297.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-2721098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID L MILLER/Examiner, Art Unit 1763  

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763